AFFIRMED; Opinion Filed July 21, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00016-CV

             NANCY RANGEL AND ALL OTHER OCCUPANTS, Appellants
                                   V.
                MCMACKIN BEAM REVOCABLE TRUST, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05738-B

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Evans
                                   Opinion by Justice Evans
       Appellant Nancy Rangel and all other occupants appeal from the trial court’s final

judgment which held that appellee McMackin Beam Revocable Trust (“Trust”) was entitled to

possession of the real property at issue in addition to back rent and attorneys’ fees. Appellant

asserts the following arguments: (1) whether the trial court correctly concluded that it had

jurisdiction to hear case; (2) if the landlord’s representative had legal authority to act for a

California trust; (3) whether any fiduciary violations occurred from lack of proper accounting;

(4) whether a clerical error occurred in reporting tenant debt; (5) this case is a re-litigation of

same facts and issues; (6) whether a violation of appellant’s seventh amendment right occurred;

and (7) whether the forcible entry and detainer was legally sufficient to execute. We affirm.
                                          BACKGROUND

       Charles Blaylock Realtors (“Realtors”) is the property manager for the real property

located at 2808 San Marcus Avenue, Dallas, Texas 75228 (the “property”). The owner of the

property is the Trust and Leslie Beam is the trustee (“Trustee”).

       On September 8, 2008, the Realtors executed a residential lease with appellant and

Danny Baird for lease of the Property. Appellant and Baird agreed to pay rent in the amount of

$950.00 per month for a lease commencing on September 9, 2008, and expiring on August 1,

2009. The lease contained the following paragraph:

       This lease automatically renews on a month-to-month basis unless Landlord or
       Tenant provide the party written notice of termination not less than: (1) 30 days
       before the Expiration Date.

       On May 31, 2013, the Realtors provided Rangel with a notice of landlord’s intent not to

renew. On July 25, 2013, the Trustee provided Rangel with written notice to vacate the property

due to her refusal to pay the contracted rent. The Trustee demanded that Rangel vacate the

premises by midnight on September 9, 2013. Rangel failed to surrender the property.

       On September 10, 2013, the Trust filed a petition for forcible detainer in a Dallas County

justice of the peace court. On September 30, 2013, the court entered judgment in favor of the

Trust and granting it back rent and attorneys’ fees. Appellants appealed this judgment to the

County Court of Law No. 2 and a bench trial was held on December 5, 2013. The county court

ruled in favor of the Trust and granted it possession of the property, back rent, and attorneys’

fees. Appellant then filed this appeal.

                                           ANALYSIS

       We start with the admonition that an appellant’s brief must contain a clear and concise

argument for the contentions made and citations to authorities and the record. TEX. R. APP. P.

                                               –2–
38.1(i). Rule 38 requires a party to provide us with such discussion of the facts and authorities

relied upon as may be necessary to present the issue. Gonzalez v. VATR Const. LLC, No. 05-12-

00277-CV, 2013 WL 6504813, at *4 (Tex. App.—Dallas Dec. 12, 2013, no pet.). Inadequate

briefing results in waiver of the complaint. Dunmore v. Chicago Title Ins. Co., 400 S.W.3d 635,

644 (Tex. App.—Dallas 2013, no pet.).

       On August 12, 2014, appellant filed her appellate brief which lacked a clear and concise

argument as well as appropriate citations to authorities and the record. This Court, by letter

dated August 25, 2014, notified appellant that her pro se brief did not comply with the rules of

appellate procedure and advised her that failure to file an amended brief that complied with rule

38.1 could result in dismissal of the appeal. Appellant was instructed to file an amended brief by

September 4, 2014. On September 4, 2014, rather than filing an amended brief, appellant filed a

motion for extension of time to file petition for review. In our order dated September 18, 2014,

we requested that appellant file an amended brief correcting the noted deficiencies and treated

appellant’s motion as a motion for an extension of time to file an amended brief. We granted the

motion and gave appellant until September 30, 2014, to file an amended brief. The order stated

“We caution appellant that if she fails to file an amended brief on or before SEPTEMBER 30,

2014, the Court may dismiss the appeal for want of prosecution without further notice. See TEX.

R. APP. P. 42.3(b) & (c).”

       On September 22, 2014, appellant filed a document titled petition for review and request

of a motion for relief from judgment which similarly failed to comply with the rules of appellate

procedure. On December 8, 2014, appellant filed a request for an extension of time to file a

reply brief. On December 31, 2014, appellant filed a document titled amended appellant reply

brief and request of a motion for relief from trial court rulings. Appellant also filed additional




                                               –3–
briefing on January 5, 2015, April 1, 2015, and April 10, 2015, and none of these briefs complied

with Texas Rule of Appellate Procedure 38.

       Although we construe pro se pleadings and briefs liberally, we hold pro se litigants to the

same standards as licensed attorneys and require them to comply with the applicable laws and

rules of procedure. In re N.E.B, 251 S.W.3d 211, 212 (Tex. App.—Dallas 2008, no pet.); see

also Gonzalez, 2013 WL 6504813 at *4 (“Appellate courts must construe briefing requirements

reasonably and liberally, but a party asserting error on appeal still must put forth some specific

argument and analysis showing that the record and the law support his contention.”). To do

otherwise would give a pro se litigant an unfair advantage over a litigant who is represented by

counsel. In re N.E.B., 251 S.W.3d at 212. Accordingly, for all the reasons described above,

appellant has waived her issues on appeal.       Id. (“When a party fails to adequately brief a

complaint, he waives the issue on appeal.”); Gonzalez, 2013 WL 6504813 at *3 (“The failure to

provide appropriate record citations or a substantive analysis waives an appellate issue.”).

                                             CONCLUSION

       We resolve appellant’s issues against her and affirm the trial court’s judgment.



                                                      / David Evans/
                                                      DAVID EVANS
                                                      JUSTICE

140016F.P05




                                                –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

NANCY RANGEL AND ALL OTHER                            On Appeal from the County Court at Law
OCCUPANTS, Appellants                                 No. 2, Dallas County, Texas
                                                      Trial Court Cause No. CC-13-05738-B.
No. 05-14-00016-CV         V.                         Opinion delivered by Justice Evans.
                                                      Chief Justice Wright and Justice Myers
MCMACKIN-BEAM REVOCABLE                               participating.
TRUST, Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee MCMACKIN-BEAM REVOCABLE TRUST recover its
costs of this appeal from appellants NANCY RANGEL and all other occupants.


Judgment entered this 21st day of July, 2015.




                                                –5–